DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim status
Claims 1 -16 are pending and are currently under consideration for patentability under 37 CFR 1.104.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 4, element 135: examiner thinks the two MMOF located before and after COUPLING SECTION 133, should have distinguishing elements.
Figure 6B, element C: examiner thinks element C should be explained in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
The abstract of the disclosure is objected to because the Abstract is exceeding the 150 number of words limit. Number of words count for the Abstract is 213.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Light source unit as seen in claim 1, claim 10 and claim 16 as claim limitations, boundaries and structures recited in [0027], [0050], [0071] and Fig. 5; however the metes and bounds of the invoked structures are given their broadest interpretation. 
Imaging unit as seen in claim 1 and claim 16 as further recited in [0012], [0024-0028], [0030-0034],[0041], [0111-0113],[0129],[0132-0134],[0161] and Fig.1&2; however, the metes and bounds of the invoked structures are unclear from the recitations. See 112(b) rejection below.
Illuminating optical system as seen in claims 9 as claim limitations, boundaries and structures recited in [0035-0039] and Fig.2; however, the metes and bounds are unclear from the recitations. See 112(a) rejection below.
	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant has not sufficiently described the structure that corresponds to that limitation in such a way that a person having ordinary skill in the art would understand the possible structural equivalents for that limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 2, 9, and claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation imaging unit in claim 1 and claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
At to claim 2, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “illumination light is spot-shaped illumination light” and the claim also recites “an amount of light, in vicinity of an optical axis in the insertion portion is larger than an amount of light, in periphery of the optical axis” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language: referring to brightness to an amount of light that is not uniform to the vicinity and periphery of the light guide which could lead to indefiniteness of the claim and application of the broadest interpretation of the claim and; are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Illuminating optical system in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure is devoid of any structure that performs the function in the claim.
  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)     Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No, JP 2011147595 A to OHASHI, EIJI et al.; here in after as “OHASHI”.
As to claim 1 OHASHI disclose an endoscope apparatus, endoscope light irradiation apparatus ([0001], Ln.1) comprising: an endoscope unit, endoscope light irradiation apparatus ([0001], Ln.1) at least a part of which is inserted, insertion portion ([0001], Ln.2) into an inside of an observation object, body cavity ([0001], Ln.2) and that propagates an image, image is transmitted ([0068], Ln.3) of the inside of the observation object irradiated with illumination light source device ([0016], Ln.4) that emits the illumination light illuminating the inside of the observation object to the endoscope unit; an imaging unit, imaging unit ([0020], Ln.2) that captures an image, Captures a normal image ([0020], Ln.2 and [0045], Ln.2) of the inside of the observation object having been propagated from the endoscope unit and generates a captured image, Captures a normal image ([0020], Ln.2 and [0045], Ln.2) of the inside of the observation object; and a control section, control unit 38 ([0051], Ln.4 & [0085], Ln.1) that performs driving control for the endoscope unit, the light source unit, and the imaging unit, wherein a radiation angle of the illumination light is changeable, light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) and the control section changes the radiation angle of the illumination light in accordance with whether an insertion portion, insertion portion ([0001], Ln.2) being a part of the endoscope unit, endoscope light irradiation apparatus ([0001], Ln.1) having been inserted into the inside of the observation object is moving in the inside of the observation object or has stopped. Here, when the outside of the tapered portion of the multimode optical fiber 11a is air as shown in FIGS. 4B and 5B, … In the present embodiment, the divergence angle is adjusted in two steps by applying a displacement of 1 μm to 10 μm by the piezoelectric element 11c. [0042 -0044] and, the illuminance information acquisition unit 38b… an illuminance that is equal to or higher than an illuminance at which sufficient fluorescence intensity can be obtained from the observed portion and that is equal to or lower than the upper limit of illuminance allowed for biological safety is set [0078-0082]
As to claim 8 OHASHI disclose an endoscope apparatus according to claim 1 wherein the control section causes the radiation angle of the illumination light to be changed on a basis of an based on a control signal from ALC (Automatic light control) ([0057], Ln.7-8) corresponding to an operation executed, The LD driver 45 controls the intensity of the excitation light ([0060], Ln. 1) by an operator, operator ([0055], Ln.1)
As to claim 9 OHASHI disclose an endoscope apparatus according to claim 1 wherein in an inside of the endoscope unit, the inside of the insertion member ([0066], Ln.3) an illuminating optical system, an illuminance information acquisition unit 38b ([0056], Ln.4) that propagates the illumination light to an observation part, observed portion is provided ([0056], Ln.1-8) is disposed, and in the inside of the endoscope unit, the inside of the insertion member ([0066], Ln.3) at least a part of the illuminating optical system, an illuminance information acquisition unit 38b ([0056], Ln.4) moves, whereby the radiation angle of the illumination light changes light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) and a piezoelectric element can be used as the movable portion[ 0013].
As to claim 10 OHASHI disclose an endoscope apparatus according to claim 1 wherein the light source unit includes a light source section light source device ([0016], Ln.4) that emits the illumination light and a coupling section, the light source device 2 and the insertion member 30b are optically connected via the optical cable LC [0023] and a cable connection port 30c ([0023], Fig.1&2 )capable of being connected with a light guide Light guide ([0008], Ln.2)  disposed in the endoscope unit, and an incident angle, angle for incident ([0008], Ln.2-3)  of the illumination light entering the light guide in the coupling section changes, whereby the radiation angle of the illumination light changes light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) and a piezoelectric element can be used as the movable portion[ 0013].
As to claim 11 OHASHI disclose an endoscope apparatus according to claim 10, wherein in the coupling section, a coupling optical system, the light source device 2 and the insertion member 30b are optically connected [0023] that causes the illumination light whose incident angle, angle for incident ([0008], Ln.2-3) to the light guide has been controlled, to be coupled to the light guide, is disposed. A light guide LG having a multimode optical fiber that guides normal light and excitation light ([0024], Ln.4-5)
As to claim 12 OHASHI disclose an endoscope apparatus according to claim 10 a reflective optical system optical system ([0046], Ln.3)  that causes the illumination light emitted from the light source section to be reflected, or a refractive optical system that causes the illumination light to be refracted, imaging systems are divided into two … that reflects a normal image and transmits a fluorescent image.([0045], Ln.5-7) and a coupling optical system  the light source device 2 and the insertion member 30b are optically connected [0023] that causes the illumination light to be coupled to the light guide, are disposed, and the reflective optical system or the refractive optical system is made to be moved, whereby on an incident surface to the coupling optical system, normal light L1 and the excitation light L2 are incident on the incident end of the optical cable LC ( [0057], Ln.4-5) a separation distance angle, refer to examiner illustration below, Fig.1 between an optical axis optical axis ([0012], Ln.7) of the coupling optical system and an incident position normal light L1 and the excitation light L2 are incident on the incident end of the optical cable LC ( [0057], Ln.4-5) of the illumination light is made to be changed, and the incident angle of the illumination light is made to be changed. Light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2).


    PNG
    media_image1.png
    611
    558
    media_image1.png
    Greyscale

As to claim 13 OHASHI disclose an endoscope apparatus according to claim 10, wherein an angle angle, refer to examiner illustration above, Fig.1 formed by an optical axis optical axis ([0012], Ln.7) of the coupling section and an optical axis optical axis ([0012], Ln.7) of the light guide is made to be changed, Light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2).whereby the incident angle of the illumination light is made to be changed. Light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2).
As to claim 14 OHASHI disclose an endoscope apparatus according to claim 10, wherein a beam size of the illumination light, irradiation light emitted from the light source ([0016], Ln.4) on an incident surface, normal light L1 and the excitation light L2 are incident on the incident end of the optical cable LC ([0057], Ln.4-5) of the illumination light to the light guide is made to be changed, Light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) whereby the incident angle of the illumination light is made to be changed. Light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2).
As to claim 15 OHASHI disclose an endoscope apparatus according to claim 10, wherein a divergence angle light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) of the illumination light having been emitted from the light source section is made to be changed, Light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) whereby the incident angle of the illumination light is made to be changed. Light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI in view of Patent No, US 20110273549 A1 to KASE; Seigo et al, hereinafter “KASE”.
Claim 2 OHASHI disclose the claimed invention discussed above concerning claim 1 wherein the illumination light is spot-shaped illumination light, Fig. 1 examiner illustration above (spot light)  since light source has circular cross section as seen on Fig. 1 light is spot shaped and irradiation light emitted from the light source ([0016], Ln.4). in which an amount of light, in vicinity of an optical axis in the insertion portion is larger than an amount of light, in periphery of the optical axis, First in general the numerical aperture of the emission part of the optical fiber is expressed by … from the multimode optical fiber 11a shown in FIG. 4B is about 42 ° from the above equation (3). That is, the tapered multimode optical fiber has a wider beam divergence angle. [0030-0034] and the control section makes the radiation angle of the illumination light small light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) and a piezoelectric element can be used as the movable portion [0013] when the insertion portion is moving forward in the inside of the observation object, and the control section makes the radiation angle of the illumination light large when the insertion portion has stopped light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) and a piezoelectric element can be used as the movable portion [0013]  in the inside of the observation object, or is moving backward in the inside of the observation object. 
OHASHI is silent about wherein illumination light in which an amount of light, in vicinity of an optical axis in the insertion portion is larger than an amount of light, in periphery of the optical axis, and … when the insertion portion is moving forward in the inside of the observation object, … when the insertion portion has stopped in the inside of the observation object, or is moving backward in the inside of the observation object. 
KASE teach wherein illumination light in which an amount of light, in vicinity of an optical axis in the insertion portion is larger than an amount of light, in periphery of the optical axis, the light adjustment area selection section 32c obtains the detection result that the size of the aforementioned landmark gradually becomes larger from the image analysis section 232b, selects the display area of the side-view field of view image as the light adjustment target area when obtaining the detection result that the size of the aforementioned landmark gradually becomes smaller from the image analysis section 232b, and further, keeps the light adjustment target area to be the same display area as selected at the previous time when obtaining the detection result (page 7, [0103]) and the control section makes the radiation angle of the illumination light small when the insertion portion is moving forward in the inside of the observation object, and the control section makes the radiation angle of the illumination light large when the insertion portion has stopped in the inside of the observation object, or is moving backward in the inside of the observation object. The insertion and extraction detection section 132b detects whether the moving direction of the insertion section 4 is forward (insertion direction) or rearward (extraction direction) by comparing two insertion shape images adjacent to each other in time series out of the insertion shape (page 6, [0085], Ln.10-15) and  brightness of the image of one of the field of view directions in the observed image which can be simultaneously observed in the direct-view direction and the side-view direction can be properly regulated in accordance with the inserting operation and extracting operation of the insertion section of the endoscope  (page 6, [0086], Ln.1-7)
	Teaching of KASE show amount of light, in vicinity of an optical axis in the insertion portion can be larger than an amount of light, in periphery of the optical axis by image analysis KASE also showed that insertion section movement detection is a technique that is been existed as seen in the teaching of an X-ray where an indicator shows that the insertion portion movement is detectable.
It would have been obvious before the effective filling date of the claimed invention to have spot-shaped light emitting device with an optical axis where the control section can adjust radiation angle depending on the state of the endoscope as taught by KASE and OHASHI for the application and use of,  for example, as an endoscope insertion shape detecting apparatus generating an insertion shape image of the insertion section and also as extraction detection section which in this case is detecting whether the moving direction of the insertion section 4 is forward (insertion direction) or rearward (extraction direction) by comparing two insertion shape images adjacent to each other in time series KASE [0085].
As to Claim 3 OHASHI and KASE teach the claimed invention discussed above concerning claim 2. 
OHASHI is silent about an acceleration sensor is disposed, and the control section determines, on a basis of output information from the acceleration sensor 
KASE teach about an acceleration sensor, sensor 161 is configured by an acceleration sensor capable of detecting and outputting a temporal displacement of the position of the insertion section 4 (page 5, [0071], Ln.1-11) is disposed, and the control section determines, on a basis of output information, outputting a temporal displacement of the position of the insertion section 4 as an acceleration, an optical sensor capable of detecting and outputting a displacement amount (moving amount) per unit time of the position of the insertion section 4, or the like. (Page 5, [0071], Ln. 1-11) from the acceleration sensor.
KASE teaching shows the use of acceleration sensor for calculating signals for controlling components.
It would have been obvious before the effective filling date of the claimed invention to have spot-shaped light emitting device with an optical axis where the control section can adjust radiation angle depending on the state of the endoscope as taught by KASE and OHASHI to properly regulate direct-view direction and the side-view direction in accordance with the inserting and extracting operation of the insertion section.
As to Claim 4 OHASHI disclose the claimed invention discussed above concerning claim 1 wherein the control section calculates an optical flow optical fiber that propagates irradiation [0012] of the captured image output from the imaging unit, and determines, on a basis of the calculated optical flow, intensity of the irradiation light emitted from the light source ([0016], Ln.4) and also [0039-0040], whether the insertion portion is moving or has stopped. 
OHASHI is silent about whether the insertion portion is moving or has stopped. KASE teach about whether the insertion portion is moving or has stopped More specifically, the insertion shape acquiring apparatus 163 …detects whether the moving direction of the insertion section 4 is forward (insertion direction) or rearward (extraction direction) by comparing two insertion shape images adjacent to each other (Page 6, [0084-0085]) and  brightness of the image of one of the field of view directions in the observed image which can be simultaneously observed in the direct-view direction and the side-view direction can be properly regulated in accordance with the inserting operation and extracting operation of the insertion section of the endoscope  (page 6, [0086], Ln.1-7)
KASE.
It would have been obvious before the effective filing date of the claimed invention to modify and combine KASE and OHASHI endoscope control section have the capacity to calculates an optical flow, captured image output from the imaging detect position and also for the application and use of, for example, as an endoscope insertion shape detecting apparatus generating an insertion shape image of the insertion section and also as extraction detection section which in this case is detecting whether the moving direction of the insertion section 4 is forward (insertion direction) or rearward (extraction direction) by comparing two insertion shape images adjacent to each other in time series KASE [0085] in order to determine whether insertion portion is moving or has stopped.
As to Claim 5 OHASHI disclose the claimed invention discussed above concerning claim 1.
wherein the control section, when the insertion portion has stopped in the inside of the observation object, causes the radiation angle of the illumination light to be changed light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) for a same observation part, light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2)
 OHASHI is silent about a plurality of the captured images to be generated with respect to the same observation part by the imaging unit, extracts a part of a region within a captured image in accordance with a luminance value for each of the plurality of captured images to obtain an extracted 20image, and connects a plurality of the extracted images with each other, thereby 
KASE teach about a plurality of the captured images, an observed image (page 4, [0055], Ln.6) to be generated with respect to the same observation part by the imaging unit, extracts a part of a region within a captured image, the observed image displayed on the monitor 35 individually whenever necessary (page 3, [0050], Ln.3-4) in accordance with a luminance value, perform light adjustment (page 3, [0050], Ln.5-6) for each of the plurality of captured images to obtain an extracted image, direct-view field of view image (page 3, [0050], Ln.2) and connects a plurality of the extracted images, direct-view field of view image…an observed image (page 3, [0050], Ln.2-8)    with each other, thereby creating a connected image in which dispersion in luminance value caused by an amount of light, processor 32 controls the light source apparatus 31 to perform light adjustment until any one of the brightness of the direct-view field of view image and the brightness of the side-view field of view image reaches a predetermined brightness target value (page 3, [0050], Ln.5-9) of the illumination light has been suppressed. Further, the video processor 32 detects the brightness of the direct-view field of view image and the brightness of the side-view field of view image… outputs the video signal to a light adjustment area selection section 32c (see FIG. 6) and the monitor 35. Thereby, an observed image as shown in FIG. 5, for example, is displayed on the monitor 35 (page3-4, [0050-0055])
It would have been obvious before the effective filing date of the claimed invention to modify KASE image analysis technique and combining it with OHASHI to have the capacity and method to control light source apparatus by adjusting brightness and have an output image to 
As to Claim 6 OHASHI and KASE teach the claimed invention discussed above concerning claim 5. 
OHASHI is silent about the control section extracts a feature point for each of the extracted images and associates the extracted feature points among a plurality of the extracted images, thereby specifying overlappingly-imaged regions, estimates temporal changes of the feature points caused by different imaging timings among the plurality of extracted images, and   connects the plurality of extracted images with each other in consideration of the temporal changes of the feature points.
KASE teach about the control section extracts a feature point, image processing unit 32a of the video processor 232 generates a video signal by applying signal processing to the image pickup signal outputted from the image pickup device 51 (page 6, [0090], Ln.1-4) for each of the extracted images and associates the extracted feature points among a plurality of the extracted images, detects whether the aforementioned landmark is moving to an outer edge side, or a central side of the observed image by comparing two frames of the observed image (page 6, [0092], Ln.1-4) thereby specifying overlappingly-imaged regions, estimates temporal changes of the feature points, a spatial gradient or a temporal gradient (optical flow) of the luminance in the observed image (page 6, [0092], Ln.8-12) caused by different imaging timings among the plurality of extracted images,  view image and the brightness of the side-view field of view image in the observed image displayed on the monitor 35 individually whenever necessary (page 6, [0093], Ln.3-5) and connects the plurality of extracted images direct-view field of view image … an observed image (page 6,[0093], Ln.3-6)  with each other in consideration of the temporal changes of the feature points, a spatial gradient or a temporal gradient (optical flow) of the luminance in the observed image (page 6, [0092], Ln.8-12)
Control section that extracts feature points out of a captured image and associate the extracted feature with other feature points and overlaying images to verify or analyze changes in the image characteristics using pixel value is a known technique and method. Combing this technique by connecting or overlaying images to determine and find out unique features out of a target subject by applying different range of luminance of light is also known technique in the endoscope technology.
It would have been obvious before the effective filing date of the claimed invention to further modify OHASHI and KASE for example, image analysis technique as to perform treatment using a desired treatment instrument, where  a treatment instrument use informing signal for informing the video processor the intention to perform the treatment using the aforesaid desired treatment instrument as an output signal from an optical sensor provided in at least any one of the vicinity of the distal end opening portion 17 and the vicinity of the treatment instrument insertion port 27 KASE [0056-0057]. 
As to Claim 7 OHASHI and KASE teach the claimed invention discussed above concerning claim 5. 
OHASHI is silent about wherein when the plurality of captured images are generated for the same observation part, in a case of having detected movement of the insertion portion, the control section outputs a guide indicating that the insertion portion has moved, for an operator.
KASE teach about wherein when the plurality of captured images are generated for the same observation part, extraction detection section 132b detects whether the moving direction of the insertion section 4 is forward (insertion direction) or rearward (extraction direction) by comparing two x-ray images adjacent to each other (page 6, [0084], Ln. 7-11) in a case of having detected movement of the insertion portion, the control section outputs a guide indicating that the insertion portion has moved, for an operator. The insertion and extraction detection section 132b detects whether the moving direction of the insertion section 4 is forward (insertion direction) or rearward (extraction direction) by comparing two insertion shape images adjacent to each other in time series out of the insertion shape (page 6, [0085], Ln.10-15).
Generating plurality of images from captured images from a surface that is been observed where movement of the insertion section is detected is a technique that is been existed as seen in the teaching of KASE for an X-ray where an indicator shows that the insertion portion is moved for the operator. 
It would have been obvious before the effective filing date of the claimed invention to further modify OHASHI and KASE to make the equipment control mechanism have the capacity to generate plurality of images from captured images and also make the processor have the ability to show the operator that the insertion portion is displaced so that the operator could make required adjustments or operations.
As to claim 16 OHASHI disclose a control method, method of changing ([0007], Ln.3, [0039]) and method for adjusting ([0076], Ln.6) of an endoscope apparatus, endoscope light irradiation apparatus ([0001], Ln.1) that includes an endoscope unit, endoscope light irradiation apparatus ([0001], Ln.1) at least a part of which is inserted, insertion portion ([0001], Ln.2) into body cavity ([0061], Ln.3) and that propagates an image, image is transmitted ([0068], Ln.3) of the inside of the observation object irradiated with illumination light, a light source unit, light source device ([0016], Ln.4)  that emits the illumination light illuminating the inside of the observation object to the endoscope unit, and an imaging unit, imaging unit ([0020], Ln.2) that captures an image, Captures a normal image ([0020], Ln.2 and [0045], Ln.2) of the inside of the observation object having been propagated from the endoscope unit and generates a captured image, fluorescent image of the observed portion  ([0045], Ln.2) of the inside of the observation object, wherein a radiation angle of the illumination light is changeable, light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) the control method, method for adjusting ([0075], Ln.5)  comprising: by a control section, control unit 38 ([0085], Ln.1) that performs driving control for the endoscope unit, the light source unit, and the imaging unit, determining whether an insertion portion, insertion portion ([0001], Ln.2) being a part of the endoscope unit, endoscope light irradiation apparatus ([0001], Ln.1)  having been inserted into the inside of the observation object is moving in the inside of the observation object or has stopped; and changing the radiation angle of the illumination light. The deformation of the piezoelectric element 11c and the change of the divergence angle are abruptly performed, and the divergence angle changes in a binary manner with a displacement of up to 1 μm. ([0044], Ln.1-2) and light irradiation device for an endoscope that can change the divergence angle ([0011], Ln.1-2) in accordance with a state of the insertion portion, Distance measurement unit 14 provided in the hard insertion unit 30, and a distance information acquisition unit 38a ([0056], Ln.1-4)  and movement of the tip member ([0038-0040]).
OHASHI is silent about whether the insertion portion is moving or has stopped. KASE teach about whether the insertion portion is moving or has stopped More specifically, the insertion shape acquiring apparatus 163 …detects whether the moving direction of the insertion section 4 is forward (insertion direction) or rearward (extraction direction) by comparing two insertion shape images adjacent to each other (Page 6, [0084-0085]).
Detecting insertion portion movement, position and direction is a technique that is available in the endoscope industry as taught by KASE.
It would have been obvious before the effective filing date of the claimed invention to modify and combine KASE and OHASHI endoscope control section have the capacity to calculates an optical flow, captured image output from the imaging detect position and also for the application and use of, for example, as an endoscope insertion shape detecting apparatus generating an insertion shape image of the insertion section and also as extraction detection section which in this case is detecting whether the moving direction of the insertion section 4 is forward (insertion direction) or rearward (extraction direction) by comparing two insertion shape images adjacent to each other in time series KASE [0085] in order to determine whether insertion portion is moving or has stopped.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TADIOS E MOLLA/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795